Howk, J.
This cause is the original action in the court below, in the progress of which, on the application of the appellee Fislar, an order was made by the court requiring the appellant Woody to interplead with one 'Henry G. Smith, as to their respective rights to a certain sum of money paid into the court by the appellee Fislar. Upon the trial of that suit of interpleader, the finding and judgment of the court below were in favor of the said Henry G. Smith and against the appellant Woody. ' It followed, of necessity, from the finding and judgment in the interpleader suit, that the finding and judgment of the court below in this, the original action, should also be against the appellant Woody. From the judgment of the court below, in said suit of interpleader, the appellant Woody appealed to this court, where the cause was docketed as Washington L. Woody v. Henry Fislar and Henry G. Smith. The judgment of the court below, in this latter cause, was affirmed by this court, Worden, J., delivering the opinion. 55 Ind. 592. The facts of the causes are identical, and the decision of one against the appellant Woody necessarily resulted in the decision of the other against him.
Therefore, for the reasons given by Worden, J., in affirming the judgment in the suit of interpleader, the judgment of the court below in this, the original action, must also be affirmed, at the costs of the appellant.